DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: Such claim limitations are: “means for determining”, “means for applying” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “a display-less enclosure comprising at least a color changing surface having an electrochromic material, the electrochromic material configured to change color in response to applying voltage; non-volatile memory configured to store data; memory configured to store firmware for operating the storage device; and control circuitry coupled to the memory, the control circuitry configured to: determine an available space in the non-volatile memory; determine a first color corresponding to the available space based on a mapping of ranges of available space to corresponding colors; apply a voltage to the electrochromic material to change the color changing surface to the first color; and cease application of the voltage to the electrochromic material, wherein the color changing surface retains the first color after cessation of the voltage.” 
Claim 15 recites the following limitations: “determining an available space in a non-volatile memory of the storage device; determining a first color corresponding to the available space based on a mapping of ranges of available space to corresponding colors; applying a voltage to the electrochromic material to change the color changing surface to the first color; and ceasing application of the voltage to the electrochromic surface, wherein the color changing surface retains the first color after cessation of the voltage.”
Claim 20 recites the following limitations:
“a display-less enclosure comprising at least a color changing surface having an electrochromic material, the electrochromic material configured to change color in response to applying voltage; non-volatile memory configured to store data; memory configured to store firmware for operating the storage device; means for determining an available space in the non-volatile memory; means for determining a first color corresponding to the available space based on a mapping of ranges of available space to corresponding colors; and means for applying a voltage to the electrochromic material to change the color changing surface to the first color, wherein the color changing surface retains the first color after cessation of the voltage.”
The prior art of record Barrall et al (U.S. 7,818,531) teaches using a multiple color light to indicate status of a storage slot in a storage system. Okamoto et al (U.S. 6,993,690) teaches using an indication lamp with various colors to provide availability status of flash memory. Zhang et al (U.S. 2014/0258895) teaches switching to a new skin for a display environment on a display device, in response to an user input.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations cited in claim 1, 15, and 20. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 15, and 20, either in the prior art or existing case law.
Claims 2-14, 16-19 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133